Exhibit 10.2



 

Belo Corp.



Belo 2004 Executive Compensation Plan

Form of Option Grant Agreement

(Non-Employee Director)



[DATE]





Belo Corp., a Delaware corporation (the "Company"), pursuant to its 2004
Executive Compensation Plan (the "Plan"), grants to the member of the Board of
Directors named below (the "Director") the following option to purchase shares
of its Common Stock:

 

Director: [Name]

Date of grant: [Date]

No. of shares: [_____ shares of Series B Common Stock]

Exercise price: [$_____ ] per share

Type of option: Non-statutory stock option

Exercise date: [100% of the shares] become exercisable on and after [the first
anniversary of the grant date].

Change in Control: In the event of a Change in Control of the Company (as
defined in the Plan), the option will be immediately exercisable with respect to
all shares, notwithstanding the foregoing exercise date.



Expiration date: This option will expire on, and may not be exercised after,
[ten years from date of grant].

Payment of exercise price: The exercise price for shares purchased by the
Director may be paid in cash; by the Director's personal check; if permitted
generally by the Compensation Committee, by authorizing the Company to withhold
a number of shares having a value on the date of exercise equal to the aggregate
exercise price; or by a combination of the foregoing methods. To the extent
permitted by law, the Director may also make arrangements satisfactory to the
Company for the deferred payment of the exercise price from the proceeds of a
sale through a bank or broker of some or all of the shares purchased on exercise
or may transfer to the Company previously acquired shares of Common Stock owned
by the Director for at least six months (or less if permitted by the
Compensation Committee) in payment of the exercise price.

 

1



Other terms and conditions: The Director shall not have any of the rights of a
stockholder of the Company with respect to the optioned shares except to the
extent that one or more certificates of optioned shares have been delivered to
the Director, or the Director has been determined to be a stockholder of record
by the Company's Transfer Agent, upon due exercise of the option.

This option is subject to all other terms and conditions of the Plan. Copies of
the Plan may be obtained from the Senior Vice President/Human Resources of the
Company. By executing this Option Grant Agreement, the Director agrees to the
terms set forth above and agrees to be bound by the provisions of the Plan.

 

Belo Corp.



By: __________________________________

 

_____________________________________

Director

_____________________________________

Date

 

 

 

 

 

 

 

 

2